Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Contrary to petitioner’s contention, the employee assistant obtained all relevant documents and information that were reasonably related to his defense (see, Matter of Berrios v Kuhlmann, 143 AD2d 475, 477) and, in any event, petitioner has failed to establish any prejudice resulting from any alleged failure to comply with the regulations (see, Matter of Serrano v Coughlin, 152 AD2d 790, 792). In addition, the documentary evidence demonstrates that appropriate procedures were followed with respect to the urinalysis tests (see, Matter of Berrios v Kuhlmann, supra, at 477; Matter of Newman v Coughlin, 110 AD2d 981, 983). Finally, insofar as the finding of guilt was not based on any confidential information but on the two positive EMIT tests, petitioner’s claims concerning the necessity to assess the reliability of the confidential informant lack merit (see, Matter of Grochulski v Kuhlmann, 176 AD2d 1111, lv denied 79 NY2d 755; Matter of Siders v Le Fevre, 145 AD2d 874). Such evidence constitutes the substantial evidence required to support the determination of guilt (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Berrios v Kuhlmann, supra, at 476). Petitioner’s remaining contentions have been considered and found to be lacking in merit.
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.